Case 19-00138-elf   Doc 52-1     Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                               Exhibit Page 1 of 19



                                    EXHIBIT A
                               Settlement Agreement
Case 19-00138-elf   Doc 52-1     Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                               Exhibit Page 2 of 19
Case 19-00138-elf   Doc 52-1     Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                               Exhibit Page 3 of 19
Case 19-00138-elf   Doc 52-1     Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                               Exhibit Page 4 of 19
Case 19-00138-elf   Doc 52-1     Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                               Exhibit Page 5 of 19
Case 19-00138-elf   Doc 52-1     Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                               Exhibit Page 6 of 19
Case 19-00138-elf   Doc 52-1     Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                               Exhibit Page 7 of 19
Case 19-00138-elf   Doc 52-1     Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                               Exhibit Page 8 of 19
Case 19-00138-elf   Doc 52-1     Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                               Exhibit Page 9 of 19
Case 19-00138-elf   Doc 52-1 Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                            Exhibit Page 10 of 19
Case 19-00138-elf   Doc 52-1 Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                            Exhibit Page 11 of 19
Case 19-00138-elf   Doc 52-1 Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                            Exhibit Page 12 of 19
Case 19-00138-elf   Doc 52-1 Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                            Exhibit Page 13 of 19
Case 19-00138-elf   Doc 52-1 Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                            Exhibit Page 14 of 19
Case 19-00138-elf   Doc 52-1 Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                            Exhibit Page 15 of 19
Case 19-00138-elf   Doc 52-1 Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                            Exhibit Page 16 of 19
Case 19-00138-elf   Doc 52-1 Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                            Exhibit Page 17 of 19
Case 19-00138-elf   Doc 52-1 Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                            Exhibit Page 18 of 19
Case 19-00138-elf   Doc 52-1 Filed 12/14/20 Entered 12/15/20 13:32:58   Desc
                            Exhibit Page 19 of 19
